Citation Nr: 1016943	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  04-40 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to 
November 1970.  His awards and decorations include the Combat 
Action Ribbon.

This matter was last before the Board of Veterans' Appeals 
(Board) in August 2009, on appeal of a June 2006 rating 
decision of the Department of Veterans' Affairs (VA) Regional 
Office (RO) located in Cleveland, Ohio.  Upon review in 
August 2009, the Board remanded the claim for service 
connection for a skin disorder and denied entitlement to an 
initial compensable rating for bilateral hearing loss; as 
such, the latter claim is no longer before the Board.

In March 2009, the Veteran, accompanied by his authorized 
representative, appeared at a hearing held before the below-
signed Acting Veterans Law Judge sitting in Huntington, West 
Virginia.  A transcript of that hearing has been associated 
with the claims file.


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of eczematous 
dermatitis.

2.  The Veteran is not shown to have a skin disorder due to 
any event or incident of his service.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a skin disorder are not met.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.317 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA). See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2009).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  Under VCAA, VA has a duty 
to notify the claimant of any information and evidence needed 
to substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 
5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issue decided herein.  

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
RO sent the Veteran a letter in April 2006, which informed 
him of the requirements needed to establish entitlement to 
service connection.  In accordance with the requirements of 
VCAA, the letters informed the Veteran what evidence and 
information he was responsible for obtaining and the evidence 
that was considered VA's responsibility to obtain.  
Subsequent VA medical records were added to the claims file.

The Veteran was informed in the April 2006 letter and by a 
separate March 2006 letter, as to how an appropriate 
disability rating and effective date would be assigned if his 
claim was granted, in compliance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

VCAA also requires VA to provide a medical examination when 
such an examination is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (2009).  In 
December 2006 the Veteran received a VA Agent Orange 
examination.  He received a VA examination specifically for 
his skin disorder in November 2009 and, based on the report 
and addendum provided by the examiner, the examination 
included a review of his claims file.  Shipwash v. Brown, 8 
Vet.App. 218, 222 (1995); Flash v. Brown, 8 Vet.App. 332, 
339-340 (1995) (Regarding the duty of VA to provide medical 
examinations conducted by medical professionals with full 
access to and review of the veteran's claims folder).

As noted above, this case was remanded in August 2009 for 
additional development.  Specifically, the Board directed 
that the Veteran be scheduled for a comprehensive 
examination, to include review of the claims file.  The 
examination was conducted in November 2009 and the report has 
been associated with the claims file.  The AMC then sent 
additional notice to the appellant, informing him that he 
could submit additional evidence, and allowed him an 
opportunity to respond, before readjudication of the claim in 
a January 2010 supplemental statement of the case (SSOC).  
Thus, the Board finds that all actions and development 
directed in earlier remands have been completed in full.  
Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The Board concludes that all available, identified evidence 
has been obtained and that there is sufficient medical 
evidence on file upon which to make a decision on the issue 
decided on appeal.  Although the Veteran stated during a 
November 2004 phone call to a VA medical provider that he had 
received a prescription for a skin disability from a private 
physician, he has not informed VA that any such records are 
relevant to the issue of service connection nor has he 
identified the physician so that VA can assist him in 
obtaining records of treatment.  See Caffrey v. Brown, 6 Vet. 
App. 377, 383 (1994), and Olson v. Principi, 3 Vet. App. 480, 
483 (1992) (a Veteran has a responsibility to cooperate with 
VA in the development of his claim).  Further, the Veteran 
stated during the March 2009 hearing that he treated his skin 
disorder with over the counter products until seeking medical 
care from the VA.

In sum, the record reflects that the facts pertinent to this 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim." Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). 

The Veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2009).  
Accordingly, the Board will adjudicate the claim on the 
merits.  

Service Connection

The Veteran seeks service connection for a skin disorder as 
the result of exposure to Agent Orange in Vietnam.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the competent (i.e., that which is informed 
and probative) evidence of record  linking any current skin 
disability to his period of service is against the claim.  

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  Service connection may also be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service. 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12  Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

The mere occurrence of an in-service injury is not enough; 
there must be evidence of a chronic disability resulting from 
that injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.   
Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is to be established by continuity of 
symptomatology, there must be medical evidence that relates 
the disability to that symptomatology.  Id.

Demonstration of continuity of symptomatology is an 
alternative method of establishing the second and third 
Shedden/Caluza element under 38 C.F.R. § 3.303(b).  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Brown, 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  

Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).  

"Competent medical evidence" means, in part, evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a).  Lay 
statements are considered competent evidence when describing 
the symptoms of a disease or disability or an injury that are 
observable through the senses.  However, when the 
determinative issue involves a question of medical causation, 
only individuals possessing specialized training and 
knowledge are competent to render an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

With regard to disabilities attributed to exposure to Agent 
Orange, the law provides that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era, shall be presumed to have 
been exposed during such service to an herbicide agent (Agent 
Orange), unless there is affirmative evidence to establish 
that he or she was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).  If a veteran was 
exposed to a herbicide agent during active military, naval, 
or air service, the following diseases shall be service-
connected, if the requirements of 38 C.F.R. § 3.307(a) are 
met, even if there is no record of such disease during 
service: chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non- Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lungs, bronchus, 
larynx, or trachea), Type II Diabetes Mellitus, and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341 (1994).

The Secretary has clarified that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era is not warranted 
for the following conditions: Hepatobiliary cancers, 
nasopharyngeal cancer, bone and joint cancer, breast cancer, 
cancers of the female reproductive system, urinary bladder 
cancer, renal cancer, testicular cancer, leukemia (other than 
CLL), abnormal sperm parameters and infertility, amyotrophic 
lateral sclerosis (ALS), chronic persistent peripheral 
neuropathy, lipid and lipoprotein disorders, gastrointestinal 
and digestive disease, immune system disorders, circulatory 
disorders, respiratory disorders (other than certain 
respiratory cancers), skin cancer, cognitive and 
neuropsychiatric effects, gastrointestinal tract tumors, 
brain tumors, light chain-associated (AL) amyloidosis, 
endometriosis, and adverse effects on thyroid homeostasis. 
See Notice, 68 Fed. Reg. 630-41 (May 20, 2003).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The evidence of record establishes that the Veteran served in 
Vietnam while on active duty.  Accordingly, he is presumed to 
have been exposed to Agent Orange during service.  See 38 
U.S.C.A. § 1116(f).  However, his skin disability -which has 
been alternatively diagnosed as eczematous dermatitis, 
subacute spongiotic dermatitis, contact dermatitis, pruritis, 
and dermatitis- is not subject to a presumption of service 
connection.  See Notice, 59 Fed. Reg. 341 (1994).

Notwithstanding the presumptive provisions arising out of the 
Agent Orange Act of 1991, Public Law No. 102-4, § 2, 105 
Stat. 11, the United States Court of Appeals for the Federal 
Circuit has determined that a claimant is not precluded from 
establishing service connection for disability due to Agent 
Orange exposure with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998); and see Brock v. Brown, 10 Vet. App. 155, 160-61 
(1997).  The Court of Appeals for Veterans' Claims has 
specifically held that the provisions of Combee are 
applicable in cases involving herbicide exposure.  McCartt v. 
West, 12 Vet. App. 164, 167 (1999).

The Veteran's service treatment records do not show any 
complaints of, or treatment for, skin issues during service.  
The reports from a January 1967 enlistment examination and 
March 1970 separation examination are normal.

The first medical evidence of record reflecting treatment for 
a skin disorder is a January 2004 VA treatment note.  The 
note indicates that the Veteran was experiencing a rash that 
he described as occurring every winter.

The record reflects that the Veteran called VA for medical 
assistance in November 2004.  At that time he stated that he 
was experiencing a rash, which appeared every year during the 
hot months.  He stated that he was using a cream for the rash 
that he had been given by a private doctor.  The Veteran was 
seen for treatment during that same month and reported that 
he had been experiencing the rash for about two (2) weeks.  
He described intermittently experiencing rash and itching on 
his legs for the past seven (7) years.  The treating 
physician provided a diagnosis of contact dermatitis.

A March 2005 VA treatment note reflects that the Veteran was 
experiencing a rash; he stated that he got a rash on his 
thigh every winter.  A November 2005 treatment note indicates 
that the Veteran reported experiencing the rash for the past 
ten (10) years whenever the weather got cold; he was 
diagnosed with contact dermatitis.

In January 2006, the Veteran was seen for a rash, which he 
described as occurring every year around the same time for 
about the last ten (10) years.  A February 2006 treatment 
note reflects that the Veteran reported experiencing the rash 
only in winter months; he was diagnosed with subacute 
spongiotic dermatitis.

In May 2006, the Veteran was seen for complaints of an 
allergic rash and stated that he had experienced the rash for 
the past 15 years, every spring. 

A June 2006 treatment note reflects that the Veteran was seen 
as a new patient to the dermatology clinic of the Chillicothe 
VAMC.  The report indicates that the Veteran was concerned 
the rash might be related to Agent Orange exposure.  After 
physical examination, the Veteran was diagnosed as having 
lichenified eczematous dermatitis.  The 
physician/dermatologist stated "this may or may not be 
related to Agent Orange exposure."

In September 2006, the Veteran wrote to VA stating that he 
has experienced a rash for approximately ten (10) years and 
that he never claimed the rash was Agent Orange related until 
a VA physician mentioned the possibility.  The Veteran also 
was seen at the VAMC again in September 2006 and diagnosed 
with dermatitis.  In December 2006 he received an Agent 
Orange examination, but, at that time, his rash was in 
remission.

In June 2007 the Veteran was again seen for complaints of a 
rash; he was again diagnosed with eczematous dermatitis.  He 
received a follow-up visit in July 2007.  

In December 2007 he again saw a dermatologist at the 
Chillicothe VAMC.  The dermatologist again noted the long 
history of the Veteran's rash, observed that the rash was 
diagnosed as eczematous dermatitis in June 2007, and provided 
the same diagnosis.  Although the rash had been described as 
confined to the legs, the Veteran reported it had spread to 
his arms.

In March 2009, the Veteran testified at his hearing that he 
first had the rash in the winter of 1970 and early in 1971 
and had experienced it ever since that time.

Upon remand in August 2009, the Veteran was afforded a VA 
examination for his skin disorder.  He informed the November 
2009 examiner that he experienced the rash since 1971-72, 
approximately two (2) years after service.  The examiner 
reviewed the claims file and the Veteran's description of the 
rash appearance; he diagnosed recurring eczema.  On the basis 
of his review and a consultation with a dermatology 
physician's associate, the examiner stated that the Veteran's 
history of the rash is consistent with recurring eczema, 
which is not a condition commonly identified with exposure to 
Agent Orange.  The examiner provided an opinion that it was 
not likely, stated as less than a 50/50 probability, that the 
Veteran's skin disorder was associated with in-service 
exposure to Agent Orange.

As noted, the Veteran was not treated for, and did not 
report, any symptoms of a skin disorder in service and the 
first medical record reflecting such symptoms is dated 
January 2004, more than 33 years after service.  The Veteran 
reported, in a May 2006 VA medical appointment, that he had 
experienced a rash for the prior 15 years, which would be 21 
years after service (he reported experiencing it for ten (10) 
years in a January 2006 medical appointment as well as in a 
September 2006 written statement to VA).  Although not 
dispositive, a lengthy period without complaint or treatment 
is considered evidence that there has not been a continuity 
of symptomatology, and weighs heavily against the claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board observes that the Veteran is considered competent 
to report the observable manifestations of his claimed 
disability.  See Charles v. Principi, 16 Vet. App. 370, 374 
(2002) ("ringing in the ears is capable of lay 
observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 
(1994) (lay testimony iterating knowledge and personal 
observations of witness are competent to prove that claimant 
exhibited certain symptoms at particular time following 
service).  However, the Board finds that, upon review of the 
record, his reports of when the skin condition began are 
inconsistent.

The Board observes that, in contradiction to statements the 
Veteran made to VA treatment providers and in his September 
2006 letter as to when his skin condition manifested, he 
stated at the March 2009 hearing, and to the 2009 examiner, 
that he experienced a rash beginning in 1970 or 1971, when he 
returned from Vietnam.  The Veteran has also made 
inconsistent statements regarding the frequency of the rash: 
in September 2006 he stated that the rash occurred year-
round; in January 2004, March and November 2005, and February 
and June 2006 he said the rash occurred in winter; in May 
2006 he said it occurred in spring-time; and in November 2004 
he stated that the rash occurred during hot weather.  
Although VA cannot ignore a veteran's testimony simply 
because the veteran is an interested party, his personal 
interest may affect the credibility of the evidence.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

The Veteran has attributed his skin condition to in-service 
exposure to Agent Orange.  Although the Veteran is presumed 
to have been exposed to Agent Orange, lay persons are not 
competent to opine as to medical etiology or render medical 
opinions.  Barr v. Nicholson; see Grover v. West, 12 Vet. 
App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  By "competent medical evidence" is meant in part 
that which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a) 
(2008).  

One medical opinion of record does indicate that the 
Veteran's skin condition might be related to exposure to 
Agent Orange: the June 2006 VA dermatologist stated that it 
"may or may not be related to Agent Orange exposure."  The 
dermatologist referred the Veteran for an Agent Orange work-
up, which did not result in a subsequent medical opinion 
relating the Veteran's rash to Agent Orange.  The same VA 
dermatologist saw him again in late December 2006 and 
reiterated that the condition "may or may not specifically 
be related to his Agent Orange exposure."  The treatment 
notes from the dermatologist indicate that the Veteran 
informed him that he had a "long history" of the skin 
condition, which occurred in winter months.  

In regard to the Veteran's statements to healthcare 
providers, the U.S. Court of Appeals for Veterans Claims 
(Court) has held that medical history provided by a veteran 
and recorded by an examiner without additional enhancement or 
analysis is not competent medical evidence.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  Although the Court also 
has held that VA cannot reject a medical opinion simply 
because it is based on a history supplied by a veteran, the 
critical question is whether that history was accurate and, 
as indicated above, the Veteran has given multiple, 
inconsistent versions of the chronology of his skin 
condition.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); 
see also Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006).  
The treatment notes from the 2006 dermatologist do not 
reflect review of the claims file and, although a physician's 
review of the claims file is not determinative of probative 
value, a physician should have information regarding relevant 
case facts.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 
300 (2008).

The Court also has held that opinions which are inconclusive 
as to the origin of a disease cannot be employed as 
suggestive of a linkage between the current disorder and the 
claimed incident of military service.  Warren v. Brown, 6 
Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 
(1993).  Service connection also may not be based on resort 
to speculation or remote possibility.  38 C.F.R. § 3.102; 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).

The only medical opinion of record that provides both clear 
conclusions and a reasoned medical explanation, without 
resort to speculation, is that of the 2009 VA examiner.  As 
noted, this examiner reviewed the pertinent records, 
conducted a physical examination of the Veteran, and 
consulted with a health care professional trained in 
dermatology.  Thus, the most persuasive and competent 
evidence of record does not support the Veteran's claim of 
entitlement to service connection.  See Hayes v. Brown, 5 
Vet. App. 60, 69-70 (1993) (it is the responsibility of the 
Board to assess the credibility and weight to be given the 
evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-
471 (1993) (the probative value of medical evidence is based 
on the physician's knowledge and skill in analyzing the data, 
and the medical conclusion he reaches; as is true of any 
evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  

Further, the Board has found that the Veteran's accounts of 
when the condition manifested are not credible due to 
inconsistencies.  As such, there is no other non-speculative 
competent evidence supporting a medical nexus between any 
incident of the Veteran's service and any current skin 
disability.  The preponderance of the evidence is against the 
claim and the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A.§ 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for a skin disorder is 
denied.




____________________________________________
K. J. Alibrando
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


